DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2021.
Applicant's election with traverse of Species B in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that there is no search or examination burden for the consideration of the mutually exclusive species.  This is not found persuasive because applicant has not proved evidence that there exists a reference in which both species are taught together or as obvious variants nor has Applicant stated on the record that the identified species are obvious variants. The restriction requirement points out that the mutually exclusive species are non obvious variants due to the fact that one requires a first and second doping step of the same dopant type while the other requires the first and second dopants to be of opposite dopant types. Absent the required evidence and/or statement from Applicant that the mutually exclusive species are obvious variants the restriction requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  the preamble of claim 1 recites “The method for forming an output buffer of a source driver…”. The underlined portion must be an indefinite article as claim 1 is the only pending independent claim and must establish antecedent basis. Appropriate correction is required.
Claims 3-5 are objected to because of the following informalities:  the preamble of claims 3-5 recites “claim1” and lacks a space between “claim” and “1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “The method for forming an output buffer of a source driver, comprising: providing a P-type substrate; forming a high-voltage P-type well doped region in the P-type substrate and two high-voltage N-type well doped regions respective on opposite high-voltage P-type well doped region; forming a gate structure on the P-type substrate, wherein the gate structure entirely covers the P-type high-voltage well doped region and covers a portion of the high-voltage N-type well doped regions; performing a first threshold voltage adjusting implantation process on a portion of the high-voltage P-type well doped region close to a surface of the P-type substrate; and performing a second device threshold voltage adjusting implantation process on the portion of the high-voltage P-type well doped region close to the surface of the P-type substrate, so that the threshold voltage (Vt) of the output buffer is adjusted equal to or less than about 0.5 volts (V).” The term "high-voltage" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “High” is defined as " situated or passing above the normal level, surface, base of measurement, or elevation” (see Merriam Webster online dictionary). “High-voltage” is defined as “marked by great energy” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what is required of the doped regions to be considered “high-voltage”. According to the claims and specification the “high voltage” p and n type doped regions of the claim are referencing the body(channel), source and drain of the transistor.  These regions are static structural portions of the field effect transistor, therefore, what is required of these regions to be considered “high-voltage” regions? Must the entire FET be rated to withstand a “high operational voltage” and thus any region making up the current path of the FET is considered “high voltage”? If so, what are the upper and lower limits of this “high voltage”? Does “high voltage” refer to the threshold voltage”? It is well understood in the art that lightly doped drift and source/drain extension regions are used in FETs to increase breakdown voltage thus allowing for higher voltages to flow between source and drain.  Does Applicant intend that the “high voltage” regions are responsible for higher breakdown voltages than some unclaimed and undisclosed “lower voltage” application? If so, what is this comparable structure or device? As this is a method of manufacturing claim and not a method of using claim it is unclear how “high-voltage” defines the various doped well regions as there is no voltage, high or low, flowing through the device during its fabrication so it cannot mean that the region is “high voltage” because a “high voltage” is applied to it. The term “high” or “high-voltage” requires a normal level or base of measurement above which the measurement is considered “high” neither the claims nor the specification defines this base measurement. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the base measurement. In fact, a survey of the semiconductor IC art shows no consensus in the industry of a common understanding of the limits of “high voltage”.  US 20149/0035935 A1 (Nakazawa) states that a high voltage is 10V or higher [0649], US 9,997,253 (Chen) states that high voltage is 5V-10V [Col. 3 lines 27-30], US 2017/0373091 A1 (Lim) states that high voltage is 80V [0086], US 2017/0170311 A1 (Huo) states that high voltage is greater than 20V [0001], US 2017/0117358 A1 (Kim) teaches that a high voltage is 25V [0062], US 2017/0084711 A1 (Lim) states that high-voltage is 1V [0278].  Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. 

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “…performing a second device threshold voltage adjusting implantation process on the portion of the high-voltage P-type well doped region close to the surface of the P-type substrate…” The term "close" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Close” is defined as "near in space: not far away or distant” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what distance can be between the implanted region resulting from the second device threshold voltage adjusting implantation process and the surface of the high-voltage P-type well doped region in order to be considered "close". Is "close” merely relational? Must the implanted region be "closer" to the surface than some other element of the device? If so, what are the other elements?  Does Applicant believe that "close" is within some defined distance? If so, what is this distance? If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the meaning of "close". In fact, a survey of 

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “…so that the threshold voltage (Vt) of the output buffer is adjusted equal to or less than about 0.5 volts.” The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how many close to 0.5 V the threshold voltage may be before it is no longer considered equal to or less than “about” 0.5V. The term “about” modifies a target, and implicitly requires 

Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “…wherein the mask has an opening to expose the portion of the high-voltage P-type well doped region only.” The term "high-voltage" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “High” is defined as " situated or operational voltage” and thus any region making up the current path of the FET is considered “high voltage”? If so, what are the upper and lower limits of this “high voltage”? Does “high voltage” refer to the operational threshold voltage for the entire FET being above a certain value? If so, what are the upper and lower limits of this “high threshold voltage”? It is well understood in the art that lightly doped drift and source/drain extension regions are used in FETs to increase breakdown voltage thus allowing for higher voltages to flow between source and drain.  Does Applicant intend that the “high voltage” regions are responsible for higher breakdown voltages than some unclaimed and undisclosed “lower voltage” application? If so, what is this comparable structure or device? As this is a method of manufacturing claim and not a method of using claim it is unclear how “high-voltage” defines the various doped well regions as there is no voltage, high or low, flowing through the device during its fabrication so it cannot mean that the region is “high voltage” because a “high voltage” is applied to it. The term “high” or “high-voltage” requires a normal level or base of measurement above which the measurement is 

Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “…forming the plurality of N-type heavily doped regions on the high-voltage N-type well doped region after performing the first device threshold voltage adjusting implantation process and the second device threshold voltage adjusting implantation process.” There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is 

Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “…forming the plurality of N-type heavily doped regions on the high-voltage N-type well doped region after performing the first device threshold voltage adjusting implantation process and the second device threshold voltage adjusting implantation process.” The term "high-voltage" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “High” is defined as " situated or passing above the normal level, surface, base of measurement, or elevation” (see Merriam Webster online dictionary). “High-voltage” is defined as “marked by great energy” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what is required of the doped regions to be considered “high-voltage”. According to the claims and specification the “high voltage” p and n type doped regions of the claim are referencing the body(channel), source and drain of the transistor.  These regions are static structural portions of the field effect transistor, therefore, what is required of these regions to be considered “high-voltage” regions? Must the entire FET be rated to operational voltage” and thus any region making up the current path of the FET is considered “high voltage”? If so, what are the upper and lower limits of this “high voltage”? Does “high voltage” refer to the operational threshold voltage for the entire FET being above a certain value? If so, what are the upper and lower limits of this “high threshold voltage”? It is well understood in the art that lightly doped drift and source/drain extension regions are used in FETs to increase breakdown voltage thus allowing for higher voltages to flow between source and drain.  Does Applicant intend that the “high voltage” regions are responsible for higher breakdown voltages than some unclaimed and undisclosed “lower voltage” application? If so, what is this comparable structure or device? As this is a method of manufacturing claim and not a method of using claim it is unclear how “high-voltage” defines the various doped well regions as there is no voltage, high or low, flowing through the device during its fabrication so it cannot mean that the region is “high voltage” because a “high voltage” is applied to it. The term “high” or “high-voltage” requires a normal level or base of measurement above which the measurement is considered “high” neither the claims nor the specification defines this base measurement. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the base measurement. In fact, a survey of the semiconductor IC art shows no consensus in the industry of a common understanding of the limits of “high voltage”.  US 20149/0035935 A1 (Nakazawa) states that a high voltage is 10V or higher [0649], US 9,997,253 (Chen) states that high voltage is 5V-10V [Col. 3 lines 27-30], US 2017/0373091 A1 (Lim) states that high voltage is 80V [0086], US 2017/0170311 A1 (Huo) states that high voltage is greater than 20V [0001], US 2017/0117358 A1 (Kim) teaches that a high voltage is 25V [0062], 

Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “…forming the plurality of N-type heavily doped regions on the high-voltage N-type well doped region after performing the first device threshold voltage adjusting implantation process and the second device threshold voltage adjusting implantation process.” Claim 5 depends from claim 1 which recites two high-voltage N-type well doped regions therefore it is unclear to which of the previous claimed high-voltage N-type well doped regions claim 5 is referring. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,278,164 B1 (Hieda).

Re claim 1, Hieda teaches a method for forming an output buffer of a source driver (the preamble statement merely recites the purpose or intended use of the transistor however as the body of the claim fully and completely describes the structure of a transistor the intended use of the transistor as an output buffer of a source driver is not structurally limiting to a method of tuning threshold voltage with channel implants MPEP 2111.02), comprising: 
providing a P-type substrate (substrate 1 Col. 5 lines 6-9); 
forming a high-voltage P-type well doped region (p-well Col. 5 lines 1-6) in the P-type substrate and two high-voltage N-type well doped regions (source/drain diffusion layer 6b) respective on opposite sides of the high-voltage P-type well doped region (Fig. 5A); 
forming a gate structure (dummy gate pattern 4) on the P-type substrate, wherein the gate structure entirely covers the P-type high-voltage well doped region and covers a portion of the high-voltage N-type well doped regions (Fig. 5A-5B); 
performing a first threshold voltage adjusting implantation process on a portion of the high-voltage P-type well doped region close to a surface of the P-type substrate (ion implantation to form the LDD regions 6a Fig. 5A); and 


Re claim 3, Heida further teaches wherein dopants implanted by the first device threshold voltage adjusting implantation process have opposite conductive types to dopants implanted by the second device threshold voltage adjusting implantation process (first implant with P+ ions Col. 5 lines 35-45, second implant with B+ ions Col. 6 lines 9-13).

Re claim 4, Heida further teaches wherein the second device threshold voltage adjusting implantation process is performed through a mask (interlayer insulation film 7, side wall insulator 5, SiO2 film 3), wherein the mask has an opening to expose the portion of the high-voltage P-type well doped region only (Fig. 5C).

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2001/0009292 A1 (Nishinohara).

Re claim 1, Nishinohara teaches a method for forming an output buffer of a source driver (the preamble statement merely recites the purpose or intended use of the transistor however as the body of the claim fully and completely describes the structure 
providing a P-type substrate (substrate 31 [0182]); 
forming a high-voltage P-type well doped region (center portion of 31 formed by etching [0182] and further defined by the implantation of n-type regions 36 and 37) in the P-type substrate and two high-voltage N-type well doped regions (source region 36 and drain region 37) respective on opposite sides of the high-voltage P-type well doped region (Fig. 28B); 
forming a gate structure (dummy gate 33/40/35) on the P-type substrate, wherein the gate structure entirely covers the P-type high-voltage well doped region and covers a portion of the high-voltage N-type well doped regions (Fig. 28C); 
performing a first threshold voltage adjusting implantation process on a portion of the high-voltage P-type well doped region close to a surface of the P-type substrate (ion implantation to form counter impurity region 44); and 
performing a second device threshold voltage adjusting implantation process on the portion of the high-voltage P-type well doped region close to the surface of the P-type substrate (ion implantation to form channel impurity region 45), so that (intended result MPEP 2111.04) the threshold voltage (Vt) of the output buffer is adjusted equal to or less than about 0.5 volts (0.4 V [0140]).

Re claim 3, Nishinohara further teaches wherein dopants implanted by the first device threshold voltage adjusting implantation process have opposite conductive types to 

Re claim 4, Nishinohara further teaches wherein the second device threshold voltage adjusting implantation process is performed through a mask (interlayer insulation film 42, side wall insulator 40), wherein the mask has an opening (opening 41) to expose the portion of the high-voltage P-type well doped region only (Fig. 28E-F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0009292 A1 (Nishinohara) further in view of US 2007/0200160 A1 (Jung).

Re claim 5, Nishinohara teaches the method of claim 1 and Nishinohara further teaches forming a plurality of N-type heavily doped regions (source region 38 and drain region 39) on the high-voltage N-type well doped region (Fig. 28C). However, Nishinohara does not explicitly teach forming these regions after performing the first device threshold voltage adjusting implantation process and the second device threshold voltage adjusting implantation process.

Jung teaches a method of making a transistor wherein a first threshold adjusting channel ion implantation and a second threshold adjusting channel ion implantation are performed before the highly doped source and drain regions are formed (Figs. 7-8).

It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the method of Nishinohara by forming the highly doped source and drain regions after the threshold adjusting implant steps.

The combination of Nishinohara and Jung adequately teach that it is known in the prior art to perform the steps of channel implantation before or after steps of forming the highly doped source/drain regions. The courts have found that the selection of any order of process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) MPEP 2144.04 (IV)(C)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812